  Case: 1:18-cv-02523 Document #: 110-1 Filed: 08/05/21 Page 1 of 12 PageID #:449




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

WILLIAM E. AMOR,                                       )
                                                       )       18-CV-02523
               Plaintiff,                              )
                                                       )       Honorable John Z. Lee
       v.                                              )
                                                       )
MICHAEL CROSS; et al.,                                 )
                                                       )
               Defendants.                             )       JURY TRIAL DEMANDED

             PROPOSED AGREED MODIFIED CONFIDENTIALITY ORDER

       The parties to this action has have moved that this Court enter ato modify the current

confidentiality order. The Court has determined that the terms set forth herein are appropriate to

protect the respective interests of the parties, the public, and the Court. Accordingly, it is

ORDERED:

       1. Scope. All materials produced or adduced in the course of discovery, including initial

disclosures, responses to discovery requests, deposition testimony and exhibits, and information

derived directly therefrom (hereinafter collectively “documents”), shall be subject to this Order

concerning Confidential Information as defined below. This Order is subject to the Local Rules

of this District and the Federal Rules of Civil Procedure on matters of procedure and calculation

of time periods.

       2. Confidential Information. As used in this Order, “Confidential Information” means

information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER

ENTERED IN 18-CV-02523” by the producing party that falls within one or more of the

following categories: (a) information protected from disclosure by statute; (b) information that

reveals trade secrets; (c) research, technical, or commercial information that the party has



                                                  1
  Case: 1:18-cv-02523 Document #: 110-1 Filed: 08/05/21 Page 2 of 12 PageID #:450




maintained as confidential; (d) medical or mental health information concerning any individual;

(e) personal identity information; (f) financial information and records (including income tax

returns (including attached schedules and forms), W-2 forms and 1099 forms); or (g) personnel

or employment records of any person.

       2a. “ATTORNEY’S EYES ONLY” (“AEO material”) as used in this order means

information produced by Defendants which contains sensitive medical information of one of the

defendants. Therefore, this information may only be reviewed by the receiving party’s counsel

and medical expert(s) retained by either Plaintiff or Defendants to provide expert opinions

relating to the individual defendant’s medical condition. Nothing in this provision precludes

Defendants from producing AEO documents in redacted form when appropriate.

       Information or documents that are available to the public may not be designated as

Confidential Information.

       3. Designation.

       (a) A party may designate a document as Confidential Information for protection under

this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER ENTERED IN 18-CV-02523” or “ATTORNEY’S EYES ONLY – SUBJECT TO

PROTECTIVE ORDER ENTERED IN 18-CV-02523” on the document and on all copies in a

manner that will not interfere with the legibility of the document. As used in this Order,

“copies” includes electronic images, duplicates, extracts, summaries or descriptions that contain

the Confidential Information. The marking “CONFIDENTIAL- SUBJECT TO PROTECTIVE

ORDER ENTERED IN 18-CV-02523” or “ATTORNEY’S EYES ONLY – SUBJECT TO

PROTECTIVE ORDER ENTERED IN 18-CV-02523” shall be applied prior to or at the time of

the documents are produced or disclosed. Applying the marking “CONFIDENTIAL- SUBJECT




                                                 2
  Case: 1:18-cv-02523 Document #: 110-1 Filed: 08/05/21 Page 3 of 12 PageID #:451




TO PROTECTIVE ORDER ENTERED IN 18-CV-02523” or “ATTORNEY’S EYES ONLY –

SUBJECT TO PROTECTIVE ORDER ENTERED IN 18-CV-02523” to a document does not

mean that the document has any status or protection by statute or otherwise except to the extent

and for the purposes of this Order. Any copies that are made of any documents marked

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER ENTERED IN 18-CV-02523” or

“ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER ENTERED IN 18-CV-

02523” shall also be so marked, except that indices, electronic databases or lists of documents

that do not contain substantial portions or images of the text of marked documents and do not

otherwise disclose the substance of the Confidential Information are not required to be marked.

       (b) The designation of a document as Confidential Information is a certification by an

attorney or a party appearing pro se that the document contains Confidential Information as

defined in this order.

       4. Depositions.

       Deposition testimony is protected by this Order only if designated as “CONFIDENTIAL

- SUBJECT TO PROTECTIVE ORDER ENTERED IN 18-CV-02523” on the record at the time

the testimony is taken. Such designation shall be specific as to the portions that contain

Confidential Information. Deposition testimony so designated shall be treated as Confidential

Information protected by this Order until fourteen days after delivery of the transcript by the

court reporter to any party or the witness. Within fourteen days after delivery of the transcript, a

designating party may serve a Notice of Designation to all parties of record identifying the

specific portions of the transcript that are designated Confidential Information, and thereafter

those portions identified in the Notice of Designation shall be protected under the terms of this

Order. The failure to serve a timely Notice of Designation waives any designation of deposition




                                                  3
  Case: 1:18-cv-02523 Document #: 110-1 Filed: 08/05/21 Page 4 of 12 PageID #:452




testimony as Confidential Information that was made on the record of the deposition, unless

otherwise ordered by the Court. Documents designated “Attorney’s Eyes Only” may only be

used in a deposition of a medical expert permitted to receive the document under this Order.

       5. Protection of Confidential Designated Material.

       (a) General Protections. Confidential Information shall not be used or disclosed by the

parties, counsel for the parties or any other persons identified in subparagraph (b) for any

purpose whatsoever other than in this litigation, including any appeal thereof. AEO information

is subject to all the same protections but with the additional protection that it may only be

reviewed by (1) Defendants; (2) counsel for the receiving party; and (3) medical experts retained

by either Plaintiff or Defendants to provide expert opinions relating to the individual defendant’s

medical condition.

       (b) Limited Third-Party Disclosures. The parties and counsel for the parties shall not

disclose or permit the disclosure of any Confidential Information to any third person or entity

except as set-forth in subparagraphs (1)-(10). Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:

       (1) Counsel. Counsel for the parties and employees of counsel who have responsibility

       for the preparation and trial of the action;

       (2) Parties. Individual parties and employees of a party but only to the extent counsel

       determines in good faith that the employee’s assistance is reasonably necessary to the

       conduct of the litigation in which the information is disclosed. AEO information may be

       reviewed by the producing party but not the receiving party.;

       (3) Insurers. Entities who are required to provide indemnification and/or defense costs;

       (4) The Court and its personnel;

                                                  4
  Case: 1:18-cv-02523 Document #: 110-1 Filed: 08/05/21 Page 5 of 12 PageID #:453




       (5) Court Reporters and Recorders. Court reporters and recorders engaged for

       depositions. AEO information is excluded from this exception;

       (6) Contractors. Those persons specifically engaged for the limited purpose of making

       copies of documents or organizing or processing documents, including outside vendors

       hired to process electronically stored documents. AEO information is excluded from this

       exception;

       (7) Consultants and Experts. Consultants, investigators, or experts employed by the

       parties or counsel for the parties to assist in the preparation and trial of this action but

       only after such persons have completed the certification contained in Attachment A,

       Acknowledgment of Understanding and Agreement to Be Bound. AEO information is

       excluded from this provision except as permitted by Section 5(a); and

       (8) Witnesses at depositions. During their depositions, witnesses in this action to whom

       disclosure is reasonably necessary. Witnesses shall not retain a copy of documents

       containing Confidential Information, except witnesses may receive a copy of all exhibits

       marked at their depositions in connection with review of the transcripts. Pages of

       transcribed deposition testimony or exhibits to depositions that are designated as

       Confidential Information pursuant to the process set out in this Order must be separately

       bound by the court reporter and may not be disclosed to anyone except as permitted

       under this Order. AEO information is excluded from this exception except as permitted

       by Section 5(a)

       (9) Author or recipient. The author or recipient of the document (not including the

person who received the document in the course of the litigation); and




                                                  5
  Case: 1:18-cv-02523 Document #: 110-1 Filed: 08/05/21 Page 6 of 12 PageID #:454




       (10) Others by Consent. Other persons only by written consent of the producing party or

upon order of the Court and on such conditions as may be agreed or ordered.

       (c) Control of Documents. Counsel for the parties shall make reasonable efforts to

prevent unauthorized or inadvertent disclosure of Confidential or AEO Information. Counsel

shall maintain the originals of the forms signed by persons acknowledging their obligations

under this Order for a period of three years after the termination of the case.

       6. Inadvertent Failure to Designate. An inadvertent failure to designate a document as

Confidential Information does not, standing alone, waive the right to so designate the document;

however, a failure to serve a timely Notice of Designation of deposition testimony as required by

this Order, even if inadvertent, waives any protection for deposition testimony. If a party

designates a document as Confidential Information after it was initially produced, the receiving

party, on notification of the designation, must make a reasonable effort to assure that the

document is treated in accordance with the provisions of this Order. No party shall be found to

have violated this Order for failing to maintain the confidentiality of material during a time when

that material has not been designated Confidential Information, even where the failure to so

designate was inadvertent and where the material is subsequently designated Confidential

Information.

       7. Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any party wishing to file a document designated as

Confidential or AEO Information in connection with a motion, brief or other submission to the

Court must comply with Local Rule 26.2.

       8. No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground that it

                                                  6
  Case: 1:18-cv-02523 Document #: 110-1 Filed: 08/05/21 Page 7 of 12 PageID #:455




requires protection greater than that afforded by this Order unless the party moves for an order

providing such special protection.

       9. Challenges by a Party to Designation as Confidential Information. The

designation of any material or document as Confidential Information is subject to challenge by

any party. The following procedure shall apply to any such challenge.

       (a) Meet and Confer. A party challenging the designation of Confidential Information

must do so in good faith and must begin the process by conferring directly with counsel for the

designating party. In conferring, the challenging party must explain the basis for its belief that

the confidentiality designation was not proper and must give the designating party an opportunity

to review the designated material, to reconsider the designation, and, if no change in designation

is offered, to explain the basis for the designation. The designating party must respond to the

challenge within five (5) business days.

       (b) Judicial Intervention. A party that elects to challenge a confidentiality designation

may file and serve a motion that identifies the challenged material and sets forth in detail the

basis for the challenge. Each such motion must be accompanied by a competent declaration that

affirms that the movant has complied with the meet and confer requirements of this procedure.

The burden of persuasion in any such challenge proceeding shall be on the designating party.

Until the Court rules on the challenge, all parties shall continue to treat the materials as

Confidential Information under the terms of this Order.

       10. Action by the Court. Applications to the Court for an order relating to materials or

documents designated Confidential Information shall be by motion. Nothing in this Order or any

action or agreement of a party under this Order limits the Court’s power to make orders

concerning the disclosure of documents produced in discovery or at trial.


                                                  7
  Case: 1:18-cv-02523 Document #: 110-1 Filed: 08/05/21 Page 8 of 12 PageID #:456




       11. Confidentiality of Personal Identifying Information of Police Officers.

Notwithstanding the foregoing provisions, Defendants shall have the right to maintain strict

confidentiality over all references to any individual police officer’s (or former police officer’s)

personal identifying information, including but not limited to, Defendant Officers’ (or former

Officers’) personal and confidential information about himself and his family, including his

social security number, home address, telephone numbers, personal email address, the names of

his family members and names of his insurance beneficiaries as well as his financial account

numbers. To the extent a police officer’s (or former police officer’s) personal identifying

information is contained in discoverable documents, said information shall be redacted from the

document.

       12. Use of Confidential or AEO Documents or Information at Trial. Nothing in this

Order shall be construed to affect the admissibility of any document, material, or information at

any trial or hearing. A party that intends to present or which anticipates that another party may

present Confidential or AEO information at a hearing or trial shall bring that issue to the Court’s

and parties’ attention by motion or in a pretrial memorandum without disclosing the Confidential

or AEO Information. The Court may thereafter make such orders as are necessary to govern the

use of such documents or information at trial.

       13. Confidential or AEO Information Subpoenaed or Ordered Produced in Other

Litigation.

       (a) If a receiving party is served with a subpoena or an order issued in other litigation

that would compel disclosure of any material or document designated in this action as

Confidential or AEO Information, the receiving party must so notify the designating party, in




                                                  8
  Case: 1:18-cv-02523 Document #: 110-1 Filed: 08/05/21 Page 9 of 12 PageID #:457




writing, immediately and in no event more than three court days after receiving the subpoena or

order. Such notification must include a copy of the subpoena or court order.

       (b) The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order. In addition, the receiving party must deliver a

copy of this Order promptly to the party in the other action that caused the subpoena to issue.

       (c) The purpose of imposing these duties is to alert the interested persons to the existence

of this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential or AEO Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and the expense of seeking protection in that court of its

Confidential or AEO Information, and nothing in these provisions should be construed as

authorizing a receiving party in this action to disobey a lawful directive from another court. The

obligations set forth in this paragraph remain in effect while the party has in its possession,

custody or control Confidential or AEO Information by the other party to this case.

       14. Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have been

filed under seal, and the party asserting confidentiality will have the burden of demonstrating the

propriety of filing under seal.

       15. Obligations on Conclusion of Litigation.

       (a) Order Continues in Force. Unless otherwise agreed or ordered, this Order shall

remain in force after dismissal or entry of final judgment not subject to further appeal.

       (b) Obligations at Conclusion of Litigation. Within sixty-three days after dismissal or

entry of final judgment not subject to further appeal, all Confidential and AEO Information and


                                                  9
 Case: 1:18-cv-02523 Document #: 110-1 Filed: 08/05/21 Page 10 of 12 PageID #:458




documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER ENTERED IN

18-CV-02523” or “ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER

ENTERED IN 18-CV-02523” under this Order, including copies as defined in ¶ 3(a), shall be

returned to the producing party unless: (1) the document has been offered into evidence or filed

without restriction as to disclosure; (2) the parties agree to destruction in lieu of return; or (3) as

to documents bearing the notations, summations, or other mental impressions of the receiving

party, that party elects to destroy the documents and certifies to the producing party that it has

done so.

        (c) Retention of Work Product and one set of Filed Documents. Notwithstanding the

above requirements to return or destroy documents, counsel may retain (1) attorney work

product, including an index which refers or relates to designated Confidential Information so

long as that work product does not duplicate verbatim Substantial portions of Confidential

Information, and (2) one complete set of all documents filed with the Court including those filed

under seal. Any retained Confidential Information shall continue to be protected under this

Order. An attorney may use his or her work product in subsequent litigation provided that its use

does not disclose or use Confidential Information.

        (d) Deletion of Documents Filed under Seal from ECF System. Filings under seal

shall be deleted from the ECF system only upon order of the Court.

        16. Order Subject to Modification. This Order shall be subject to modification by the

Court on its own initiative or on motion of a party or any other person with standing concerning

the subject matter.

        17. No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.


                                                   10
 Case: 1:18-cv-02523 Document #: 110-1 Filed: 08/05/21 Page 11 of 12 PageID #:459




Nothing herein shall be construed or presented as a judicial determination that any document or

material designated as Confidential or AEO Information by counsel for the parties is entitled to

protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time

as the Court may rule on a specific document or issue.

        18. Persons Bound. This Order shall take effect when entered and shall be binding upon

all counsel of record and their law firms, the parties, and persons made subject to this Order by

its terms.

So Ordered.


Dated: ________________                      ________________________________
                                             JOHN Z. LEE
                                             United States District Court Judge




                                                11
 Case: 1:18-cv-02523 Document #: 110-1 Filed: 08/05/21 Page 12 of 12 PageID #:460




                                          ATTACHMENT A

                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

WILLIAM E. AMOR,                                        )
                                                        )       18-CV-02523
                Plaintiff,                              )
                                                        )       Honorable John Z. Lee
        v.                                              )
                                                        )
MICHAEL CROSS; et al.,                                  )
                                                        )
                Defendants.                             )       JURY TRIAL DEMANDED

                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledge that he/she has read the Modified Confidentiality Order

dated ______________in the above-captioned action and attached hereto, understands the terms thereof,

and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the United States

District Court for the Northern District of Illinois in matters relating to the Confidentiality Order and

understands that the terms of the Confidentiality Order obligate him/her to use materials designated as

Confidential or AEO Information in accordance with the Order solely for the purposes of the above-

captioned action, and not to disclose any such Confidential or AEO Information to any other person, firm

or concern.

        The undersigned acknowledges that violation of the Confidentiality Order may result in penalties

for contempt of court.

        Name:

        Job Title:

        Employer:

        Business
        Address:



        Date:   _______________         Signature: _______________________________
